DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul. 23, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 1 is objected to because of the following informalities.
The claim recites the steps of contacting components (i) and (ii), and the claim subsequently recites “and (iii) the chelant of formula (I) further comprising…”. The prefatory verb “contacting” would grammatically take an object for each of the recited components. However, the reference to component (iii) is not drafted as an object of the verb “contacting”, but rather as a freestanding limitation. For parallelism, it is suggested either that component (iii) be drafted as a material to be contacted with the alkyd resin or else that the pertinent limitations not be labelled as component (iii).
Appropriate correction is required.

Applicant is advised that should claims 1 or 15 be found allowable, the claims will be objected to under 37 CFR 1.75 as being substantial duplicates of each other. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9, and 15-17 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by WO 2014/095670 A1 (herein “Meijer”). A copy of Meijer was attached to the Information Disclosure Statement submitted on Oct. 31, 2018.
As to claims 1-6 and 15-17: Meijer describes a method of preparing an oxidatively curable formulation comprising contacting an alkyd-based resin with a chelant and a transition metal ion (see the abstract). Meijer describes an example of the method (see Example 1 in Table 3 on p. 16) comprising the step of contacting an alkyd resin (not containing a complex) with the chelant TMTACN (a.k.a. 1,4,7-trimethyl-1,4,7-triazacyclononane; see Table 2 on p. 16) and with a Mn(IV) complex (see PF6-complex), and there being a stoichiometric excess of chelant with respect to Mn ions (see 5 equivalents in Table 3).
As to claim 9: The cited composition of Meijer further includes a non-aqueous solvent (see Table 1 on p. 16).


Claims 1-9 and 15-17 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by WO 2014/122433 A1 (herein “De Boer”). A copy of De Boer was attached to the Office action mailed on Feb. 10, 2020.
As to claims 1-5 and 15-17: De Boer describes a method of preparing an oxidatively curable formulation comprising contacting an alkyd-based resin with a chelant and a transition metal ion (see the abstract). De Boer describes an example of the method (see Experiment 1d at p. 27, ll. 4-9 and the supporting disclosure of Experiment 1a at p. 26, ll. 15-24) comprising the step of contacting an alkyd resin (not containing a complex) with the chelant Me3-TACN (see p. 27, l. 5) (a.k.a. 1,4,7-trimethyl-1,4,7-triazacyclononane; see p. 13, ll. 23-24) and with Mn(2-EH)2 (see p. 27, l. 9), thereby forming a complex (see p. 10, ll. 4-16), and there being a stoichiometric excess of chelant with respect to Mn ions (see p. 27, l. 6).
As to claim 6: The cited example of De Boer describes a molar ratio among the metal ions and the chelant of 1:2 and 1:5 (see p. 27, l. 6).
As to claims 7-8: The cited example of De Boer includes amounts of metal ions and chelant within the presently recited ranges (see p. 26, ll. 19-21 and p. 27, ll. 7-8).
As to claim 9: The cited example of De Boer includes ethanol (see p. 27, ll. 7-8).


Claim Rejections – 35 U.S.C. § 103

Claims 10-14 are rejected under 35 U.S.C. § 103 as being unpatentable over De Boer.
As to claims 10-13: The discussion set forth above regarding De Boer with respect to base claim 1 is incorporated here by reference. As set forth above, De Boer describes each component of the recited formulations. De Boer does not disclose the presently recited orders in which the chelant and complex are added to the alkyd-based resin.
Case law has established that it is prima facie obvious to select any order of mixing ingredients. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (selection of any order of mixing ingredients is prima facie obvious). MPEP 2144.04(IV)(C).
In KSR, the Supreme Court required an analysis that takes account of “the background knowledge possessed by a person having ordinary skill in the art” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007).
In the present case, the claimed process differs from De Boer’s process only by the order in which the chelant and complex are added to the alkyd-based resin. One of ordinary skill in the art would have reasonably expected that the order of mixing the ingredients would not influence the resulting product produced by the process. One of ordinary skill in the art would thus merely exercise ordinary creativity by adding these ingredients of De Boer’s process in any order. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have combined the ingredients of De Boer’s formulation in any order.
As to claim 14: De Boer further discloses that the composition may include an auxiliary drier such as a fatty acid soap of lithium (see p. 21, ll. 16-24).

Claims 7-8 and 10-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Meijer.
As to claims 7-8: The discussion set forth above regarding Meijer with respect to base claim 1 is incorporated here by reference. As set forth above, Meijer describes a composition including each of the presently recited components. The cited example in Meijer does not specify the amount of manganese or chelant with respect to the resin.
Meijer further discloses that the amount of drier, calculated as manganese plus ligand, is preferably 0.01-3 wt% based on the total coating composition (see p. 14, ll. 10-14). These amounts overlap the presently recited ranges of amounts for manganese ions and ligand (chelant).
In light of Meijer’s disclosure of suitable amounts of drier, one of ordinary skill in the art would have merely exercised ordinary creativity by making the composition of the cited example of Meijer with any of the amounts of drier within the scope of Meijer’s broader disclosure, including those amounts which overlap the presently recited ranges of amounts. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made the composition of the cited example of Meijer with amounts of manganese and chelant within the presently recited ranges.
As to claims 10-13: The discussion set forth above regarding Meijer with respect to base claim 1 is incorporated here by reference. As set forth above, Meijer describes each component of the recited formulations. Meijer does not disclose the presently recited orders in which the chelant and complex are added to the alkyd-based resin.
Case law has established that it is prima facie obvious to select any order of mixing ingredients. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (selection of any order of mixing ingredients is prima facie obvious). MPEP 2144.04(IV)(C).
In KSR, the Supreme Court required an analysis that takes account of “the background knowledge possessed by a person having ordinary skill in the art” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007).
In the present case, the claimed process differs from Meijer’s process only by the order in which the chelant and complex are added to the alkyd-based resin. One of ordinary skill in the art would have reasonably expected that the order of mixing the ingredients would not influence the resulting product produced by the process. One of ordinary skill in the art would thus merely exercise ordinary creativity by adding these ingredients of Meijer’s process in any order. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have combined the ingredients of Meijer’s formulation in any order.
As to claim 14: De Boer further discloses that the composition may include an auxiliary drier such as a salts including a cation such potassium, sodium, or lithium and an anion such as carboxylates such as acetate and others (see p. 14, ll. 25-28).

Response to Arguments

Applicant’s arguments filed Jul. 23, 2021 (herein “Remarks”) and the accompanying Declarations under rule 132 have been fully considered and they are persuasive in part.

The rejections under 35 U.S.C. § 112 that were set forth in the preceding Office action have been withdrawn in light of the amendments of the claims.

Regarding the rejection over De Boer: Applicant argues (p. 10 of Remarks) that De Boer discloses metal salts/ions denoted with superscripted oxidation states, but that the present complexes have valences denoted by Roman numerals.
This argument is unpersuasive firstly because it does not explain why the form of the notation for the oxidation states represents a distinction among the complexes described in De Boer and those claimed. The argument is unpersuasive secondly because it does not provide a citation to De Boer where such superscripted notation occurs.

Applicant presents a table (p. 11 of Remarks) with two sets of experimental results. These results do not describe the experimental procedure by which these results are obtained, and they do not describe the complexes used. These results therefore cannot presently be evaluated for any potential probative value regarding unexpected results.

Applicant further argues (id.) that De Boer does not teach using a commercial siccative of choice later combined with the recited ligands. This argument is unpersuasive because it does not explain why the failure of De Boer to teach all possible “commercial siccative[s] of choice” would amount to a deficiency of the rejection.

Applicant further argues (id.) that the claims are limited to the formation of a first complex followed by the formation of a second complex. This argument is unpersuasive because the examiner does not find such limitations in the claims.

The Declarations contain many statements of the Declarants' “opinions” about De Boer's disclosure, but they do not contain citations to De Boer to corroborate the statements.

Declarant Hage states (item 15) that De Boer is distinguished from the present invention by a certain order in which components are mixed. Such features are not recited in the claims.

The Remarks and Declarations present statements about disclosures in De Boer regarding ions. The examiner does not follow these statements. However, it is noted that the present claims also refer to manganese ions (in component (iii)), and thus the disclosure of ions in De Boer does not amount to a distinction among what is claimed and what is disclosed in De Boer.

The examiner finds no further statements in the remainder of Declarations that amount to arguments that would distinguish the compositions of De Boer over those presently claimed.

In light of the amendments of the claims, new rejections have been set forth above.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764